UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 27, 2011 Commission File Number: 333-146744 CAPSALUS CORP. (Exact Name of registrant as specified in charter) Nevada (State or other jurisdiction of incorporation or organization) 2675 Paces Ferry Road Suite 100 Atlanta, GA 30339 (Address of principal executive offices) 888-400-7179 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act(17CFR240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17CFR240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17CFR240.13e-4(c)) Section 5-Corporate Governance and Management Item5.02 Departure of Directors or certain officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 27, 2011, the registrant accepted the resignation of Kevin P. Quirk as a director and CEO of the registrant. Steve M. Grubner, the registrant’s President and Chief Operating Officer since January 2009, has been appointed Interim Chief Executive Officer. Further information regarding Mr. Grubner and his background and business experience can be found in the registrant’s Form 10-K filings on both the Securities and Exchange Commission’s and registrant’s websites. Section 7- Regulation FD Item 7.01Regulation FD Disclosure. A notice dated May 27, 2011, relating to the departure of Mr. Quirk and the appointment of Mr. Grubner, which has been posted on the registrant’s website at www.capsalus.com, is attached to this Form 8-K as Exhibit 99.1. Item 9.01.Financial Statements and Exhibits (d) Exhibits. 99.1Notice dated May 27, 2011,posited on registrant’s website. SIGNATURE Pursuant to the Requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the Undersigned hereunto duly authorized. CAPSALUS CORP. (Registrant) Date: May 31, 2011 By: /s/ Steven M. Grubner Steven M. Grubner, Interim Chief Executive Officer
